Exhibit 10.2

 

SPX Corporation

 

2002 STOCK COMPENSATION PLAN

 

STOCK OPTION AGREEMENT
[    ] AWARD

 

THIS STOCK OPTION AGREEMENT (the “Agreement”) is made between SPX CORPORATION, a
Delaware corporation (the “Company”), and the Recipient pursuant to the SPX
Corporation 2002 Stock Compensation Plan, as amended from time to time, and
related plan documents (the “Plan”) in combination with an SPX Stock Option
Summary (the “Award Summary”) to be displayed at the Fidelity website. The Award
Summary, which identifies the person to whom the Options are granted (the
“Recipient”) and specifies the date (the “Award Date”) and other details of this
grant of Options, and the electronic acceptance of this Agreement (which also is
to be displayed at the Fidelity website), are incorporated herein by reference.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Plan. The parties hereto agree as follows:

 

1.                                      Grant of Options. The Company hereby
grants to the Recipient, a non-qualified stock option to purchase the number of
shares of Common Stock of the Company specified in the Award Summary (the
“Award”) at price per share equal to the Fair Market Value of a share of Common
Stock on the date of grant, subject to the terms and conditions of the Plan and
this Agreement. The Recipient must accept the Award within ninety (90) days
after notification that the Award is available for acceptance and in accordance
with the instructions provided by the Company. The Award automatically will be
rescinded upon the action of the Company, in its discretion, if the award is not
accepted within ninety (90) days after notification is sent to the Recipient
indicating availability for acceptance. The Company shall maintain an account
(the “Option Account” or “Account”) on its books in the name of the Recipient,
which shall reflect the number of Options awarded to the Recipient.

 

2.                                      Restrictions. The Options may not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated,
whether voluntarily or involuntarily or by operation of law. The Recipient shall
have no rights in the Common Stock underlying the Options until the vesting and
subsequent exercise and delivery of the Common Stock or as otherwise provided in
the Plan or this Agreement. The Recipient shall not have any voting rights with
respect to the Options, nor shall the Recipient receive or be entitled to
receive any dividends or dividend equivalents with respect to the Options.

 

3.                                      Expiration Date. Subject to earlier
expiration, forfeiture or termination as provided in the following Sections, the
Options will expire and be forfeited at the close of business on the business
day immediately preceding the tenth anniversary of the Award Date (the “Stated
Expiration Date”).

 

[    ] Stock Option

 

--------------------------------------------------------------------------------


 

4.                                      Vesting Period. Subject to the
provisions of the Plan and this Agreement, unless they are vested or forfeited
earlier as described in Section 5, 6, or 7 of this Agreement, as applicable, the
Options shall become vested in equal one-third increments on the first, second
and third anniversaries of the Award Date (each, a “Vesting Date”), subject to
the Recipient’s continuous employment through the applicable Vesting Date,
provided that the Committee, in its sole discretion, may accelerate the vesting
of all or a portion of the Options, at any time and from time to time.

 

5.                                      Vesting upon Termination due to
Retirement, Disability or Death. If the Recipient terminates employment with the
Company (or a Subsidiary of the Company if the Recipient is then in the employ
of such Subsidiary) by reason of Retirement (as defined below), Disability (as
defined below) or death, then any unvested Options shall become fully vested as
of the date of employment termination without regard to the vesting restrictions
set forth in Section 4 of this Agreement. “Disability” means, in the written
opinion of a qualified physician selected by the Company, the Recipient is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, (i) unable to engage in any substantial gainful
activity, or (ii) receiving income replacement benefits for a period of not less
than three months under the Company’s disability plan. A Recipient will be
eligible for “Retirement” treatment for purposes of this Agreement if, at the
time of the Recipient’s termination of Service, the Recipient is age 55 or
older, has completed five years of Service with the Company or a Subsidiary
(provided that the Subsidiary has been directly or indirectly owned by the
Company for at least three years) and voluntarily elects to retire by providing
appropriate notice to the Company’s Human Resources department.

 

6.                                      Forfeiture upon Termination due to
Reason other than Retirement, Disability or Death. If the Recipient experiences
a termination of Service for any reason other than the Recipient’s Retirement,
Disability or death, then the Recipient shall forfeit any unvested Options on
the date of such termination of Service.

 

7.                                      Change of Control Defined. A “Change of
Control” shall be deemed to have occurred if:

 

(a)                                                                                
Any “Person” (as defined below), excluding for this purpose (i) the Company or
any Subsidiary of the Company, (ii) any employee benefit plan of the Company or
any Subsidiary of the Company, and (iii) any entity organized, appointed or
established for or pursuant to the terms of any such plan that acquires
beneficial ownership of Common Stock, is or becomes the “Beneficial Owner” (as
defined below) of twenty-five percent (25%) or more of the Common Stock then
outstanding; provided, however, that no Change of Control shall be deemed to
have occurred as the result of an acquisition of Common Stock by the Company
which, by reducing the number of shares outstanding, increases the proportionate
beneficial ownership interest of any Person to twenty-five percent (25%) or more
of the Common Stock then outstanding, but any subsequent increase in the
beneficial ownership interest of such a Person in Common Stock shall be deemed a
Change of Control; and provided further that if the Board determines in good
faith that a Person who has become the Beneficial Owner of Common Stock
representing twenty-five percent (25%) or more of the Common Stock then

 

2

--------------------------------------------------------------------------------


 

outstanding has inadvertently reached that level of ownership interest, and if
such Person divests as promptly as practicable a sufficient number of shares of
the Company so that the Person no longer has a beneficial ownership interest in
twenty-five percent (25%) or more of the Common Stock then outstanding, then no
Change of Control shall be deemed to have occurred. For purposes of this
paragraph (a), the following terms shall have the meanings set forth below:

 

(i) “Person” shall mean any individual, firm, limited liability company,
corporation or other entity, and shall include any successor (by merger or
otherwise) of any such entity.

 

(ii) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(iii)                               A Person shall be deemed the “Beneficial
Owner” of and shall be deemed to “beneficially own” any securities:

 

(A)                               which such Person or any of such Person’s
Affiliates or Associates beneficially owns, directly or indirectly (determined
as provided in Rule 13d-3 under the Exchange Act);

 

(B)                               which such Person or any of such Person’s
Affiliates or Associates has (1) the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase or exchange; or (2) the right
to vote pursuant to any agreement, arrangement or understanding; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, any security if the agreement, arrangement or understanding to
vote such security (a) arises solely from a revocable proxy or consent given to
such Person in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable rules and regulations promulgated
under the Exchange Act and (b) is not also then reportable on Schedule 13D under
the Exchange Act (or any comparable or successor report); or

 

(C)                               which are beneficially owned, directly or
indirectly, by any other Person with which such Person or any of such Person’s
Affiliates or Associates has any agreement, arrangement or understanding (other
than customary agreements with and between underwriters and selling group

 

3

--------------------------------------------------------------------------------


 

members with respect to a bona fide public offering of securities) for the
purpose of acquiring, holding, voting (except to the extent contemplated by the
proviso to subparagraph (a)(iii)(B)(2), above) or disposing of any securities of
the Company.

 

Notwithstanding anything in this “Beneficial Ownership” definition to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)                                 During any period of two (2) consecutive
years (not including any period prior to the acceptance of this Agreement),
individuals who at the beginning of such two-year period constitute the Board
and any new director or directors (except for any director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

 

(c)                                  The consummation of: (i) a plan of complete
liquidation of the Company, (ii) an agreement for the sale or disposition of the
Company or all or substantially all of the Company’s assets, (iii) a plan of
merger or consolidation of the Company with any other corporation, or (iv) a
similar transaction or series of transactions involving the Company (any
transaction described in parts (i) through (iv) of this paragraph (c) being
referred to as a “Business Combination”), in each case unless after such a
Business Combination the shareholders of the Company immediately prior to the
Business Combination continue to own at least seventy-five percent (75%) of the
voting securities of the new (or continued) entity immediately after such
Business Combination, in substantially the same proportion as their ownership of
the Company immediately prior to such Business Combination.

 

Notwithstanding any provision of this Agreement to the contrary, a “Change of
Control” shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, the Recipient and/or any
party acting in concert with the Recipient substantially increases his or its,
as the case may be, ownership interest in the Company or a successor to the
Company (other than through conversion of prior ownership interests in the
Company and/or through equity awards received entirely as compensation for past
or future personal Services).

 

8.                                      Effect of Change of Control.

 

(a)                                 In the event of a Change in Control, any
unvested Options shall become fully vested immediately prior to the Change in
Control, provided that the Board (as constituted immediately prior to the Change
in Control) may determine that all then-

 

4

--------------------------------------------------------------------------------


 

outstanding Options (whether vested or unvested) shall be canceled in exchange
for a payment having a value equal to the excess, if any, of (a) the product of
the Change in Control Price multiplied by the aggregate number of shares covered
by all such Options immediately prior to the Change in Control over (b) the
aggregate Option Price for all such shares, to be paid as soon as reasonably
practicable, but in no event later than 30 days following the Change in Control.

 

(b)                                 Notwithstanding Section 8(a), in the event
of a Change in Control, the Committee may, in its discretion, terminate any
outstanding Options if either (i) the Company provides holders of such Options
with reasonable advance notice to exercise their outstanding and unexercised
Options, or (ii) the Board reasonably determines that the Change in Control
Price is equal to or less than the Option Price for such Options.

 

(c)                                  Notwithstanding Section 8(a), no
cancellation, termination, acceleration of exercisability or vesting, or
settlement or other payment shall occur with respect to the Options if the
Committee (as constituted immediately prior to the Change in Control) reasonably
determines, in good faith, prior to the Change in Control that the Options shall
be honored or assumed or new rights substituted therefor (such honored, assumed
or substituted Award being hereinafter referred to as an “Alternative Award”),
provided that any Alternative Award must (as determined by the Committee in its
sole discretion):

 

(i)                                          be based on shares of Common Stock
that are traded on an established U.S. securities market or another public
market determined by the Committee prior to the Change in Control; and

 

(ii)                                       have substantially equivalent
economic value to such Award (determined at the time of the Change in Control).

 

“Change in Control Price” shall mean the price per share on a fully diluted
basis offered in conjunction with any transaction resulting in a Change in
Control, as determined in good faith by the Committee as constituted before the
Change in Control, if any part of the offered price is payable other than in
cash.

 

9.                                      Manner of Exercise. Vested Options shall
be exercised pursuant to this Section 9.

 

(a)                                 Subject to such reasonable administrative
regulations as the Committee may adopt from time to time, the exercise of vested
Options by the Recipient shall be pursuant to procedures established by the
Company from time to time and shall include the Recipient specifying the
proposed date on which the Recipient desires to exercise a vested Option (the
“Exercise Date”), the number of whole shares with respect to which the vested
Options are being exercised (the “Exercise Shares”) and the aggregate Option
Price for such Exercise Shares (the “Exercise Price”), or such other or
different requirements as may be specified by the Company. Unless otherwise
determined by the Committee, (i) on or before the Exercise Date the Recipient
shall deliver to the Company full payment for the Exercise Shares in United
States dollars in cash or cash equivalents satisfactory to the Company, in an
amount equal to the Exercise Price, or tendering shares of previously acquired
Mature Common Stock having a fair market value at the time of

 

5

--------------------------------------------------------------------------------


 

exercise equal to the Exercise Price plus (if applicable) any required
withholding taxes or other similar taxes, charges or fees, or, pursuant to a
broker-assisted exercise program established by the Company, the Recipient may
exercise vested Options by an exercise and sell procedure (cashless exercise) in
which the Exercise Price (together with any required withholding taxes or other
similar taxes, charges or fees) is deducted from the proceeds of the exercise of
an Option, or in such other method permitted under the Plan, and (ii) the
Company shall register the issuance of the Exercise Shares on its records (or
direct such issuance to be registered by the Company’s transfer agent). The
Company may require the Recipient to furnish or execute such other documents as
the Company shall reasonably deem necessary (i) to evidence such exercise or
(ii) to comply with or satisfy the requirements of the Securities Act of 1933,
as amended, applicable state or non-U.S. securities laws or any other law.

 

(b)                                      Notwithstanding any other provision of
this Agreement, the Options may not be exercised in whole or in part,
(i) (A) unless all requisite approvals and consents of any governmental
authority of any kind shall have been secured, (B) unless the purchase of the
Exercise Shares shall be exempt from registration under applicable U.S. federal
and state securities laws, and applicable non-U.S. securities laws, or the
Exercise Shares shall have been registered under such laws, and (C) unless all
applicable U.S. federal, state and local and non-U.S. tax withholding
requirements shall have been satisfied or (ii) if such exercise would result in
a violation of the terms or provisions of or a default or an event of default
under, any of the financing or credit agreements of the Company or any
Subsidiary. The Company shall use its commercially reasonable efforts to obtain
any consents or approvals referred to in clause (i) (A) of the preceding
sentence, but shall otherwise have no obligations to take any steps to prevent
or remove any impediment to exercise described in such sentence.

 

(c)                                       The shares of Common Stock issued upon
exercise of the Options shall be registered in the Recipient’s name, or, if
applicable, in the names of the Recipient’s heirs or estate. In the Company’s
discretion, such shares may be issued either in certificated form or in
uncertificated, book entry form. The certificate or book entry account shall
bear such restrictive legends or restrictions as the Company, in its sole
discretion, shall require. If delivered in certificate form, the Company may
deliver a share certificate to the Recipient, or deliver shares electronically
or in certificate form to the Recipient’s designated broker on the Recipient’s
behalf. If the Recipient is deceased (or subject to Disability and if necessary)
at the time that a delivery of share certificates is to be made, the
certificates will be delivered to the Recipient’s estate, executor,
administrator, legally authorized guardian or personal representative (as
applicable).

 

(d)                                      The Company may postpone the issuance
and delivery of any shares of Common Stock provided for under this Agreement for
so long as the Company determines to be necessary or advisable to satisfy the
following: (1) the completion or amendment of any registration of such shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation; (2) compliance with any requests for representations; and
(3) receipt of proof satisfactory to the Company that a person seeking such
shares on the behalf of the Recipient upon the Recipient’s Disability (if

 

6

--------------------------------------------------------------------------------


 

necessary), or upon the Recipient’s estate’s behalf after the death of the
Recipient, is appropriately authorized.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, the unvested Options will expire and be forfeited upon the
Recipient’s termination of Service; provided, however that to the extent that
the Options are vested and exercisable at the time of the Recipient’s
termination of Service, or become vested and exercisable upon such termination
pursuant to Section 5 herein, the vested Options will expire as follows:

 

(i)                                     Death; Disability. Three years (but in
no event later than the Stated Expiration Date) following the Recipient’s
termination of Service due to death or Disability.

 

(ii)                                  Divestiture. One year (but in no event
later than the Stated Expiration Date) following the Recipient’s termination of
Service due to divestiture or sale of a division or a Subsidiary (other than a
spin-off or reverse spin-off of the Company) with which the Recipient was
employed.

 

(iii)                               Retirement. Recipient may exercise the
Options during their remaining term following the Recipient’s termination of
Service if the Recipient’s termination of Service is due to Retirement.

 

(iv)                              Other than Death; Disability; Retirement;
Divestiture. Ninety days (but in no event later than the Stated Expiration Date)
following the Recipient’s termination of Service any reason (other than those
set forth in clauses (i)-(iii) above).

 

10.                               Adjustment in Capitalization. In the event of
any change in the Common Stock of the Company through stock dividends or stock
splits, a corporate spin-off, reverse spin-off, split-off or split-up, or
recapitalization, merger, consolidation, exchange of shares, or a similar event,
the number of Options subject to this Agreement shall be equitably adjusted by
the Committee to preserve the intrinsic value of any Awards granted under the
Plan. Such mandatory adjustment may include a change in any or all of the number
and kind of shares of Common Stock or other equity interests underlying the
Options, and/or if reasonably determined in good faith by the Committee prior to
such adjustment event, that the Options (in whole or in part) shall be replaced
by Alternative Awards meeting the requirements set forth in
Section 8(c)(i)-(ii) above. In addition, the Committee may make provisions for a
cash payment to a Recipient in such event. The number of shares of Common Stock
or other equity interests underlying the Options shall be rounded to the nearest
whole number. Any such adjustment shall be consistent with Code
Section 162(m) to the extent the Award is subject to such section of the Code
and shall not result in adverse tax consequences to the Recipient under Code
Section 409A.

 

12.                               Tax Withholding. Regardless of any action the
Company, any Subsidiary of the Company, or the Recipient’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax”) that the

 

7

--------------------------------------------------------------------------------


 

Recipient is required to bear pursuant to all applicable laws upon the vesting
or exercise of the Options, the Recipient hereby acknowledges and agrees that
the ultimate liability for all Tax is and remains the responsibility of the
Recipient.

 

Prior to receipt of any shares of Common Stock that correspond to exercised
Options, the Recipient shall pay or make adequate arrangements satisfactory to
the Company and/or any Subsidiary of the Company to satisfy all withholding and
payment obligations of the Company and/or any Subsidiary of the Company. In this
regard, the Recipient authorizes the Company and/or any Subsidiary of the
Company to withhold all applicable Tax legally payable by the Recipient from the
Recipient’s wages or other cash compensation paid to the Recipient by the
Company and/or any Subsidiary of the Company or from the proceeds of the sale of
shares of Common Stock. Alternatively, or in addition, the Company may sell or
arrange for the sale of Common Stock that the Recipient is due to acquire to
satisfy the minimum withholding obligation for Tax and/or withhold any Common
Stock necessary to satisfy the withholding amount. Finally, the Recipient agrees
to pay the Company or any Subsidiary of the Company any amount of any Tax that
the Company or any Subsidiary of the Company may be required to withhold as a
result of the Recipient’s participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to deliver Common Stock
if the Recipient fails to comply with its obligations in connection with the tax
as described in this section.

 

The Company advises the Recipient to consult a lawyer or accountant with respect
to the tax consequences for the Recipient under the Plan.

 

The Company and/or any Subsidiary of the Company: (a) make no representations or
undertakings regarding the tax treatment in connection with the Plan; and (b) do
not commit to structure the Plan to reduce or eliminate the Recipient’s
liability for Tax.

 

13.                               Securities Laws. This Award is a private offer
that may be accepted only by a Recipient who is an employee of the Company or a
Subsidiary of the Company and who satisfies the eligibility requirements
outlined in the Plan and the Committee’s administrative procedures. This Award
may not be registered with the body responsible for regulating offers of
securities in the Recipient’s country. The future value of Common Stock acquired
under the Plan is unknown and could increase or decrease.

 

Neither the Plan nor any offering materials related to the Plan may be
distributed to the public. The Common Stock should be resold only on the New
York Stock Exchange and should not be resold to the public except in full
compliance with all applicable securities laws.

 

14.                               No Employment or Compensation Rights. This
Section applies whether or not the Company has full discretion in the operation
of the Plan, and whether or not the Company could be regarded as being subject
to any legal obligations in the operation of the Plan. It also applies both
during and after the period that the Recipient is providing Services, whether
the termination of a Recipient’s Service is lawful or unlawful.

 

Nothing in the rules, the operation of the Plan or this Agreement forms part of
the contract of employment or employment relationship between a Recipient and
the Company or

 

8

--------------------------------------------------------------------------------


 

any Subsidiary of the Company. The rights and obligations arising from the
employment relationship between the Recipient and the Company or one of its
Subsidiaries are separate from, and are not affected by, the Plan. This
Agreement shall not confer upon the Recipient any right to continue to provide
Services, nor shall this Agreement interfere in any way with the Company’s or
its Subsidiaries’ right to terminate Recipient’s Service at any time.

 

The grant of rights on a particular basis in any year does not create any right
to or expectation of the grant of rights on the same basis, or at all, in any
future year.

 

No employee is entitled to participate in the Plan, or to be considered for
participation in the Plan, at a particular level or at all. Participation in any
operation of the Plan does not imply any right to participate, or to be
considered for participation, in any later operation of the Plan.

 

Without prejudice to a Recipient’s rights under the Plan, subject to and in
accordance with the express terms of the applicable rules, no Recipient has any
rights in respect of the Company’s exercise or omission to exercise any
discretion, or making or omission to make any decision, relating to the right.
Any and all discretion, decisions or omissions relating to the right may operate
to the disadvantage of the Recipient, even if this could be regarded as
capricious or unreasonable or could be regarded as a breach of any implied term
between the Recipient and the Recipient’s employer, including any implied duty
of trust and confidence. Any such implied term is hereby excluded and
overridden.

 

No employee has any right to compensation for any loss in relation to the Plan,
including:

 

·                  any loss or reduction of any rights or expectations under the
Plan in any circumstances or for any reason (including lawful or unlawful
termination of Service);

 

·                  any exercise of discretion or a decision taken in relation to
the Plan, or any failure to exercise discretion or make a decision; or

 

·                  the operation, suspension, termination or amendment of the
Plan.

 

The Options granted pursuant to this Agreement do not constitute part of the
Recipient’s wages or remuneration or count as pay or remuneration for pension or
other purposes. If the Recipient experiences a termination of Service, in no
circumstances will the Recipient be entitled to any compensation for any loss of
any right or benefit or any prospective right or benefit under the Plan or this
Agreement that the Recipient might otherwise have enjoyed had such Service
continued, whether such compensation is claimed by way of damages for wrongful
dismissal, breach of contract or otherwise.

 

Participation in the Plan is permitted only on the basis that the Recipient
accepts all of the terms and conditions of the Plan and this Agreement, as well
as the administrative rules established by the Committee. By participating in
the Plan, a Recipient waives all rights under the Plan to the fullest extent
permitted by applicable laws, other than the rights subject to and in accordance
with the express terms of the applicable rules, in consideration for, and as a
condition of, the grant of rights under the Plan. Neither this Agreement nor the
Plan confers on the Recipient any legal or equitable rights (other than those
related to the Award) against the

 

Company or any Subsidiary or directly or indirectly gives rise to any cause of
action in

 

9

--------------------------------------------------------------------------------


 

law or in equity against the Company or any Subsidiary.

 

Nothing in this Plan confers any benefit, right or expectation on a person who
is not a Recipient.

 

15.                               Data Privacy. The Recipient agrees that the
Company, with its headquarters located at 13320 Ballantyne Corporate Place,
Charlotte, North Carolina, USA 28277, is the data controller in the context of
the Plan.

 

The Recipient hereby explicitly and unambiguously consents to the collection,
storage, use, processing and transfer, in electronic or other form, of the
Recipient’s personal data as described below by and among, as applicable, the
Recipient’s employer and any of its affiliates for the exclusive purpose of
implementing, administering and managing the Recipient’s participation in the
Plan, and the transfer of such data by them to government and other regulatory
authorities for the purpose of complying with their legal obligations in
connection with the Plan.

 

The Recipient understands that the Recipient’s employer and any of its
affiliates may hold certain personal information about the Recipient, including
the Recipient’s name, date of birth, date of hire, home and business addresses
and telephone numbers, e-mail address, business group/segment, employment
status, account identification, and details of all rights and other entitlement
to shares or options awarded, cancelled, purchased, vested, unvested or
outstanding in the Recipient’s favor pursuant to this Agreement, for the purpose
of managing and administering the Plan (“Data”).

 

The Recipient further agrees that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Recipient’s country or elsewhere,
including outside the European Economic Area, and that the Recipient’s country
may have less adequate data privacy laws and protections than the Recipient’s
country. The Company has entered into contractual arrangements to ensure the
same safeguards for data as required under European Union Law. A third party to
whom the information may be passed is Fidelity Investments and its affiliates.
The Recipient understands that the Recipient may request a list with the names
and addresses of any potential recipients of the Data by contacting the
Recipient’s local human resources representative. The Recipient authorizes
recipients of the Data to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Recipient’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom shares acquired pursuant to the Plan may be deposited.

 

The Recipient understands that Data will be held only as long as necessary to
implement, administer and manage the Recipient’s participation in the Plan. The
Recipient understands that the Recipient may, at any time, view the Recipient’s
Data, request additional information about the storage and processing of Data,
require any necessary amendments to the Recipient’s Data or refuse or withdraw
the consents herein, in any case without cost, by contacting the Company’s local
data privacy administrator.

 

10

--------------------------------------------------------------------------------


 

The Recipient understands, however, that refusing or withdrawing the Recipient’s
consent, or that refusing to disclose the Data, although it will not have any
negative effect on the Recipient’s employment, may affect the Recipient’s
ability to participate in the Plan. For more information on the consequences of
the Recipient’s refusal to consent or withdrawal of consent, or refusal to
disclose the Data, the Recipient understands that the Recipient may contact the
Company’s local data privacy administrator.

 

16.                               Exemption from Code Section 409A.
Notwithstanding any provision of the Plan or this Agreement to the contrary, the
Award is intended to be exempt from Code Section 409A. The Plan and the
Agreement will be construed and interpreted in accordance with such intent.
References in the Plan and this Agreement to “termination of Service” and
similar terms shall mean a “separation from service” within the meaning of that
term under Code Section 409A.

 

17.                               No Fractional Shares. No fractional shares of
Common Stock shall be issued or delivered under this Agreement. The Committee
shall determine whether cash or other property shall be issued or paid in lieu
of such fractional shares of Common Stock or whether such fractional shares of
Common Stock or any rights thereto shall be forfeited or otherwise eliminated.

 

18.                               Amendment. The Board may at any time amend,
modify or terminate the Plan and this Agreement; provided, however, that no such
action of the Board shall adversely affect the Recipient’s rights under this
Agreement without the consent of the Recipient. The Board or the Committee, to
the extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify this Agreement
so that the Award qualifies for exemption from or complies with Code
Section 409A; provided, however, that the Board, the Committee and the Company
make no representations that the Award shall be exempt from or comply with Code
Section 409A and make no undertaking to preclude Code Section 409A from applying
to the Award.

 

19.                               Plan Terms and Committee Authority. This
Agreement and the rights of the Recipient hereunder are subject to all of the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate for the administration of the Plan and this Agreement, all of which
shall be binding upon the Recipient. Any inconsistency between this Agreement
and the Plan shall be resolved in favor of the Plan. The Recipient hereby
acknowledges receipt of a copy of the Plan and this Agreement.

 

20.                               Severability. If any provision of this
Agreement is determined to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person, or would disqualify the Plan or the Agreement
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended to conform to applicable laws, or, if it cannot be so
construed or deemed amended without, in the Board’s determination, materially
altering the intent of the Plan or the Agreement, such provision shall be
stricken as to such jurisdiction or person, and the remainder of the Agreement
shall remain in full force and effect.

 

11

--------------------------------------------------------------------------------


 

21.                               Governing Law and Jurisdiction. The Plan and
this Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, United States of America. The jurisdiction and venue for
any disputes arising under, or any action brought to enforce (or otherwise
relating to), the Plan will be exclusively in the courts in the State of North
Carolina, County of Mecklenburg, United States of America, including the Federal
Courts located therein (should Federal jurisdiction exist). As consideration for
and by accepting the Award, the Recipient agrees that the Governing Law and
Jurisdiction provisions of this Section 21 shall supersede any Governing Law or
similar provisions contained or referenced in any prior equity awards made by
the Company to the Recipient, and, accordingly, such prior equity awards shall
become subject to the terms and conditions of the Governing Law and Jurisdiction
provisions of this Section 21.

 

22.                               Successors. All obligations of the Company
under this Agreement will be binding on any successor to the Company, whether
the existence of the successor results from a direct or indirect purchase of all
or substantially all of the business or assets of the Company or both, or a
merger, spin-off, consolidation or otherwise.

 

23.                               Compensation Recovery. This Award shall be
subject to any compensation recovery policy adopted by the Company, including
any policy required to comply with applicable law or listing standards, as such
policy may be amended from time to time in the sole discretion of the Company.
As consideration for and by accepting the Award, the Recipient agrees that all
prior equity awards made by the Company to the Recipient shall become subject to
the terms and conditions of the provisions of this Section 23.

 

24.                               Language. If the Recipient has received this
Agreement or any other document related to the Plan translated into a language
other than English and the translated version is different than the English
version, the English version will control.

 

25.                               Further Assurances. The Recipient agrees to
use his or her reasonable efforts to proceed promptly with the transactions
contemplated herein, to fulfill the conditions precedent for the Recipient’s
benefit or to cause the same to be fulfilled and to execute such further
documents and other papers and perform such further acts as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated herein.

 

12

--------------------------------------------------------------------------------